Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 9, 2021

                                    No. 04-20-00599-CV

    In the Matter of the Marriage of Carlos Y. BENAVIDES, Jr. and Leticia R. Benavides,

                  From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011-PB6-000081-L2-A
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER

         Appellant’s motion for an extension of time to file its brief is GRANTED. Appellant’s
brief is due June 9, 2021.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court